Citation Nr: 9910992	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable rating for bilateral otitis 
externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision, which 
denied an increased evaluation for bilateral otitis externa, 
which had been assigned a zero percent evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral otitis externa is manifested by 
objective medical evidence of dry, scaly skin attributed to 
chronic, recurrent bilateral otitis externa, and by 
subjective complaints of chronic irritation of the ears with 
itching, drainage, and swelling.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for bilateral 
otitis externa are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87a, 
Diagnostic Code 6210 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records include a July 1951 entrance report 
showing that the veteran's ears were normal.  A May 1952 
record indicates that the veteran's ears were full of 
cerumen.  A few days later, the veteran was seen for ear 
drainage.  A February 1953 record showed a diagnosis of 
bilateral external otitis with a marked increase in cerumen 
and with thick yellow exudate.  Subsequent entries show 
recurrent symptoms, and notations of chronic bilateral otitis 
externa problems and fungus.  An October 1953 consultation 
report indicates that an examination of both ears showed the 
canals to contain a considerable amount of scaly yellowish 
material.  Aerosporin otic solution was suggested.

A November 1953 outpatient service record reflects that the 
examiner recommended penicillin for inflammatory bilateral 
otitis externa.  An entry written in the same month indicates 
that the veteran's chronic otitis externa had not responded 
to acetic acid and penicillin; aureomycin by mouth and 
aerosporin were recommended.  The examiner noted that there 
had been definite improvement but believed that the veteran's 
condition was chronic.  Subsequent outpatient records note 
swelling and drainage of the ear canals and a diagnosis of 
chronic bilateral otitis externa.

The July 1955 separation report reflects external otitis 
media.

VA records dated from 1979 to 1987 reflect occasional 
treatment for chronic bilateral otitis externa.  A March 1987 
VA consultation report shows that the veteran complained of a 
thirty-year period of recurrent ear canal infections.

An August 1997 VA consultation report indicates that the 
veteran complained that his ear canals swell and drain fluid 
with hearing aids.  The veteran also noted a history of 
fungal infections.  The examiner indicated that the canals 
were clear and noted a flake of wax from the right tympanic 
membrane.  The report shows an assessment of recurrent otitis 
externa.

The veteran indicated, according to an October 1997 VA 
examination report, that he used peroxide and alcohol to 
clean his ear canals and stated that the audiologist at his 
most recent hearing evaluation felt that the inflammation of 
the ear canals might be an allergic reaction to the hearing 
aids.  On examination, the examiner noted slight scaling of 
the external auditory canal and no inflammation or drainage.  
The impression was chronic bilateral otitis externa.

A December 1997 VA clinical record shows that the veteran was 
seen for a hearing aid evaluation.  The examiner advised the 
veteran to take the hearing aids out several times a day due 
to his history of chronic external ear infections.  

In a January 1998 rating decision, the RO continued a zero 
percent disability rating for bilateral otitis externa and 
denied service connection for bilateral hearing loss.

A VA consultation request also dated in January 1998 reflects 
that the veteran complained of episodes of external canal 
disease and a questionable fungal infection.  The examiner 
recommended Nizoral cream.

The follow-up March 1998 VA consultation report indicates 
that the veteran complained of having a white, milky 
drainage, itching, and discomfort from the canals.  Upon 
examination, the examiner noted that the canals appeared 
normal, and gave the veteran Nizoral cream and recommended 
vinegar water rinses because his symptoms "sound like he may 
have a mild fungal external otitis."  The veteran stated 
that he preferred to clean his ears with alcohol and Q-tips 
and the examiner stated that he could do this but noted that 
it will make him "prone toward external otitis."

An April 1998 hearing was held and the transcript is of 
record.  At the hearing, the veteran stated that he has had 
recurrent ear infections, including scaling, itch, discharge 
of fluid, and swelling.  The veteran reported having daily 
discharge from the ears and treating it with rubbing alcohol 
and a cotton swab.  The veteran indicated that if the 
discharge remains in his ears, he would get a full-blown 
infection.  In the past, the veteran had also used vinegar to 
clean his ears.  The veteran indicated that his ear 
infections had become more frequent once he began wearing 
hearing aids.  He also stated that rainy weather would cause 
his ears to swell up and become infected.  At the hearing, 
the veteran made reference to a time when he cleaned his ears 
out before going to an examination "because they ran and 
they had so much junk in them I had to clean them out and 
they said they looked good to them." (Tr. 11).  Moreover, 
the veteran noted an incident in which physicians thought he 
might have had an allergic reaction to the hearing aid 
material, therefore, new hearing aids were made out of a 
different material.  

According to a May 1998 VA examination report, the veteran 
complained of ear drainage relating back to 1952.  The 
examiner noted a history of bilateral external otitis media.

An examiner, in another May 1998 VA examination report, 
indicated that the veteran had had ongoing difficulty with 
intermittent external otitis.  The examiner stated that the 
external otitis appeared to be well controlled and upon 
physical examination, the canals were normal.  The examiner 
indicated that if the veteran were more "judicious in his 
hearing aid use, that this will continue to be a manageable 
problem for him."

According to a September 1998 VA consultation report, the 
veteran complained of a recurrent milky substance in ear 
canals.  The examiner noted that the examination was normal 
and that the veteran used a hearing aid for limited periods 
during the day.
 
An examiner noted, in an October 1998 VA examination report, 
that the veteran's left auditory canal was dry and scaly.

According to a December 1998 fee basis examination, Dr. A.J. 
described the external canals as dry and scaly; indicative of 
chronic otitis externa.  Dr. A.J.'s impression was recurrent 
episodes of external otitis recently exacerbated by the 
veteran's wearing of a hearing aid and noted a final 
diagnosis of chronic recurrent external otitis.


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998)

Disability evaluations are determined by the application of 
the Ratings Schedule.  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The veteran's bilateral otitis externa has been evaluated 
under 38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998), which 
assigns a maximum 10 percent evaluation for disease of the 
auditory canal with swelling, dry and scaly or serious 
discharge, and itching, requiring frequent and prolonged 
treatment.  

The Ratings Schedule does not contain a diagnostic code 
specifically applicable to otitis externa.  Pursuant to 
38 C.F.R. § 4.20 (1998), the RO has rated the disorder 
analogously to otitis media.  Diagnostic Code 6200 provides 
that chronic, suppurative otitis media will be assigned a 10 
percent rating during the continuance of the suppurative 
process.  38 C.F.R. Part 4, Code 6200 (1998).  The veteran 
does not have an active suppurative process, but the Board 
believes that the veteran's symptoms most closely approximate 
the criteria contemplated for "disease of the auditory 
canal." 38 C.F.R. Part 4, Code 6210 (1998).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is, with reasonable doubt resolved 
in the veteran's favor, a basis for granting a 10 percent 
rating in this case.  The Board first acknowledges that many 
of the more recent physical examinations of the ear canals 
are normal.  However, on at least one occasion, the veteran 
reported that he had cleaned his ears before going to an 
examination because of the excessive buildup.  Competent 
medical evidence describes the veteran's skin of the ear 
canals as dry and scaly, varying in degree from mild to 
moderate and shows, on numerous occasions, a diagnosis of 
chronic bilateral otitis externa.  Moreover, the veteran has 
complained for years of recurrent symptoms of an ear 
infection.

In a March 1998 VA consultation report, a physician noted 
that the veteran might be more prone to infections if he 
continued to use alcohol and a Q-tip to clean his ear canals.  
The veteran feels that this method of self-treatment may 
temporarily alleviate the buildup caused by daily drainage.  
Records suggest treatment with penicillin, creams, washes, 
vinegar, and alcohol have been unsuccessful in eradicating 
his symptoms.  The Board emphasizes that the veteran has not 
found treatment to fully alleviate his itch, daily drainage, 
and swelling of the ear canals.

At his April 1998 hearing, the veteran indicated that he 
developed ear infections more frequently when he wore his 
hearing aids.  The Board notes that competent medical 
professionals are of the opinion that the veteran's disorder 
is exacerbated by his use of hearing aids.  The Board 
recognizes that the veteran is service-connected for 
bilateral hearing loss.  

The most recent examination demonstrated that the external 
canal was dry and scaly.  Other competent medical evidence 
shows that the veteran's disorder has required frequent and 
prolonged treatment.  The veteran indicates that he cleans 
his ears daily due to recurrent drainage and itching.  The 
Board finds his statements credible and notes that he is 
competent to comment on visible symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, with 
resolution of reasonable doubt in the veteran's favor, his 
symptoms more closely approximate those specified for a 
compensable evaluation under Diagnostic Code 6210.  With the 
application of 38 C.F.R. § 4.7a, a 10 percent evaluation is 
warranted for otitis externa.

As previously pointed out, a maximum schedular rating of 10 
percent is warranted for disease of the auditory canal with 
swelling, dry and scaly or serious discharge, itching, 
requiring frequent and prolonged treatment.  38 C.F.R. Part 
4.87a, Diagnostic Code 6210 (1998).

Thus, there is no schedular provision for an evaluation in 
excess of 10 percent for the veteran's disability, and the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

An evaluation of 10 percent for the veteran's service-
connected bilateral otitis externa is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals






 

